      Case 2:19-cr-00051-KS-MTP Document 99 Filed 04/23/20 Page 1 of 8




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          EASTERN DIVISION


UNITED STATES OF AMERICA

v.                                                 CASE NO. 2:19-CR-51-KS-MTP

WADE ASHLEY WALTERS



                                       ORDER

      On September 24, 2019, the Government filed an 83-page, 37-count

Superseding Indictment [8], in which they charged Defendant with various crimes

related to a conspiracy to defraud health care insurance companies, including Tricare,

by formulating, marketing, prescribing, and billing for fraudulent compounded

medications. The Court described the charges in detail in its Order [44] of December

19, 2019.

      On March 17, 2020, Defendant filed a Motion for a Multi-Division Jury Venire

[83]. Defendant argued that media coverage and public knowledge of both this case

and the prior prosecutions of his alleged coconspirators render it impossible to select

a fair and impartial jury in either the Eastern Division or Southern Division of this

Court, compromising his ability to receive a fair trial in either division. Defendant

requested that the Court hold his trial in the Eastern Division, but that his jury pool

come from the Western and Northern Divisions.

      On April 15, 2020, the Court entered an Order [91] granting the motion in part

and denying it in part. The Court granted the motion insofar as Defendant objected
         Case 2:19-cr-00051-KS-MTP Document 99 Filed 04/23/20 Page 2 of 8




to an Eastern Division jury, but the Court denied it in all other respects. The Court

ordered that the trial of this matter would be held in the Southern Division, at the

United States Courthouse in Gulfport, Mississippi, and that the jury venire would

come from the Southern Division. The Court agreed with Defendant and the

Government that it would be difficult, if not impossible, to seat an impartial jury in

the Eastern Division, but the Court disagreed with Plaintiff’s naked assertion that

an impartial jury could not be seated in the Southern Division.

         The Court outlined the methods it would employ to ensure that an impartial

jury was seated, including but not limited to extensive voir dire, a larger venire than

usual, and more alternates than usual. The Court also noted that a District-wide jury

pool was impracticable in this case because 1) it would include jurors from the

Eastern Division, and 2) given the expected length of the trial, a district-wide jury

pool would make it even harder to seat a jury that would make it through the entire

trial.

         Finally, the Court noted that the United States Courthouse in Gulfport was

much better suited to a trial of this length and scope than the Federal Building in

Hattiesburg. First, Gulfport has a jury assembly room, and Hattiesburg does not.

This has numerous practical implications. In Hattiesburg, jurors enter the

courthouse through the same door as attorneys, parties, and witnesses; they ride the

same elevators, use the same stairwells, and park in the same parking lot. Also, the

hallways in Hattiesburg are substantially narrower, and the building is much


                                          2
      Case 2:19-cr-00051-KS-MTP Document 99 Filed 04/23/20 Page 3 of 8




smaller. All of these issues make the risk of juror contact, contamination, and

tampering substantially greater in Hattiesburg than in Gulfport.

      In fact, this Court had to address a jury issue in a related case tried in

Hattiesburg. See United States v. Diaz, 941 F.3d 729, 737-38 (5th Cir. 2019). Although

the incident did not cause a mistrial, it easily could have. As it was, it wasted over

half a day of everyone’s time and money during the trial, plus what was expended on

post-trial motions and appeal. Although the Court’s prior order did not explicitly say

so, all of these logistical issues are relevant to Rule 18’s requirement that the Court

consider the “prompt administration of justice.” FED. R. CRIM. P. 18. The possibility

of a mistrial – although typically desired by criminal defendants – is a relevant

consideration. The Court must consider practical issues related to the adequacy of

the facilities. See, e.g. United States v. Roberson, 124 F. App’x 860, 864-65 (5th Cir.

2005); United States v. Harris, 25 F.3d 1275, 1278 (5th Cir. 1994).

      Nevertheless, Defendant argues that this Court should reconsider its prior

order. First, Defendant argues that the Court abused its discretion by sua sponte

moving the trial of this case to the Southern Division, rather than upon his motion.

Defendant is mistaken. First, the Court’s decision was not sua sponte. Defendant filed

a motion that clearly implicated venue, despite his attempt to frame the issue as

solely regarding the jury venire. The two issues are intertwined, and consideration of

one necessarily requires consideration of the other. The question of moving the trial

to another division had also come up numerous times in the Court’s teleconferences


                                          3
       Case 2:19-cr-00051-KS-MTP Document 99 Filed 04/23/20 Page 4 of 8




with the parties.

      Regardless, “venue exists anywhere within the judicial district in which the

crime was committed,” and “there is no right to trial within a particular division in a

district.” United States v. Weddell, 800 F.3d 1404, 1406 (5th Cir. 1986); see also United

States v. Lipscomb, 299 F.3d 303, 337-38 (5th Cir. 2002). Accordingly, “[w]ithin-

district transfers of criminal cases are allowed under the law in this circuit,” and they

do not implicate the Sixth Amendment. Lipscomb, 299 F.3d at 338-39. Contrary to

Defendant’s hyperbolic assertions in briefing, the Court did not send him off to some

“strange locality” far from his home or the location of his alleged crimes. The Court

just moved the trial of this case to a better-equipped courthouse approximately 70

miles south of Hattiesburg, in a division where the Court can seat an impartial jury.

      Defendant also argues that the Court did not consider the factors outlined in

Rule 18, which governs intradistrict transfers. Id. at 340. The rule provides, in

relevant part: “The court shall fix the place of trial within the district with due regard

to the convenience of the defendant and the witnesses and the prompt administration

of justice.” FED. R. CRIM. P. 18. “Although the text of Rule 18 refers only to

convenience and prompt administration, the district court may consider other

factors.” Lipscomb, 299 F.3d at 340.

      Overall, Gulfport is no less convenient for Defendant or the witnesses in this

case than Hattiesburg, particularly when one considers the logistical concerns

discussed above related to the courthouses. Gulfport is only 70 miles south of


                                            4
       Case 2:19-cr-00051-KS-MTP Document 99 Filed 04/23/20 Page 5 of 8




Hattiesburg – an hour’s drive if traffic conditions are favorable. This would hardly be

a burden on Defendant and his attorneys. In fact, Defendant’s lead attorney is in

Jackson, Mississippi, and he would have to travel either way. When evaluated within

the context of the scope and length of this trial, the additional cost of gasoline and/or

a few hotel rooms is slight in comparison to the whole cost of defense. This within-

district transfer is a far cry from those the Fifth Circuit has deemed an abuse of

discretion. See, e.g. United States v. Garza, 593 F.3d 385, 390 (5th Cir. 2010) (transfer

to division over 300 miles away); Lipscomb, 299 F.3d at 338-39 (transfer to division

over five hours away).

      Additionally, Defendant has not provided the Court with a list of witnesses and

their addresses. So, the Court has no means of assessing Gulfport’s convenience for

witnesses, although the Court suspects that numerous witnesses will have to travel

regardless of where the trial is held. In fact, the Court recalls Defendant’s counsel

mentioning during a conference call that he had traveled out-of-state to meet with an

expert witness, and Defendant’s counsel specifically represented during a

teleconference on April 23, 2020, that he needed to travel out-of-state to interview

witnesses. Gulfport is on a major interstate highway corridor. Also, it is substantially

closer to a major airport in New Orleans, Louisiana, and multiple airlines fly into

Gulfport’s own airport, making it more accessible for witnesses coming in from out-

of-state than Hattiesburg. Moreover, as discussed below, many of the pharmacies,

business entities, and alleged coconspirators listed in the Superseding Indictment are


                                           5
      Case 2:19-cr-00051-KS-MTP Document 99 Filed 04/23/20 Page 6 of 8




from out-of-state.

      Although Defendant asserts in briefing that all events relevant to the charges

occurred in the Eastern Division, the Superseding Indictment refers to pharmacies

in Hinds and Madison Counties, in this Court’s Northern Division. It also refers to

pharmacies in Sunflower County, Mississippi, and Davis County, Utah, which are in

different Districts. Additionally, the Superseding Indictment refers to business

entities located in Sunflower County, Mississippi; Ouachita Parish, Louisiana;

Lubbock County, Texas; Walton County, Florida; St. Joseph County, Indiana; Carson,

Nevada; Maricopa County, Arizona; and New Castle County, Delaware, which are all

in other Districts. The Superseding Indictment also lists coconspirators in Madison,

Hinds, and Lauderdale Counties, which are in this Court’s Northern Division. It lists

additional coconspirators in Ouachita Parish, Louisiana; Montgomery County,

Maryland; Lee County, Mississippi; Sunflower County, Mississippi; Salt Lake

County, Utah; Lubbock County, Texas; Palm Beach County, Florida; and Roanoke

County, Virginia, which are all outside this District. Therefore, while Defendant’s

actions and other events relevant to the charges may have occurred in the Eastern

Division of this Court, it appears likely that many events relevant to the charges

occurred outside the Eastern Division and perhaps even outside the District.

      Finally, Defendant argues that the Court impermissibly considered the jurors’

convenience. The Court’s consideration of juror convenience is directly related to the

“prompt administration of justice,” which the Court must consider under Rule 18. It


                                          6
       Case 2:19-cr-00051-KS-MTP Document 99 Filed 04/23/20 Page 7 of 8




is simply a practical reality that the longer a trial is, the more likely it is that jurors

will be dismissed along the way, whether because of sickness, personal emergencies,

misconduct, or other circumstances outside the Court’s control or foresight. In the

Court’s opinion, the chance of jurors being dismissed is heightened in this case

because 1) it is going to be a very long, difficult trial, addressing complex subject

matter beyond the experience or knowledge of most jurors; 2) it is likely that the risk

of contracting the novel coronavirus will remain, to some degree, after shelter-in-

place orders and social-distancing measures have been discontinued, increasing the

likelihood of juror sickness; and 3) the likelihood of jurors wanting and/or needing to

be dismissed is likewise greater because of the current circumstances in our state

and, indeed, the entire country. In short, the Court did not consider juror convenience

for its own sake. Rather, the Court considered the practical difficulties of seating and

keeping a jury for a month-long trial in our current – indeed, in any – circumstances.

      In summary, this Court is not a buffet line in which Defendant gets to pick and

choose the division in which he’s tried and where his jurors come from, based on what

he deems most advantageous. The Court has selected the division in which it believes

Defendant will get the fairest and most efficient trial, with the least chance of a

mistrial. Defendant has not demonstrated that the Court’s selection was an abuse of

discretion, or that the purported inconvenience to him or his witnesses outweighs the

Court’s concomitant concern for the prompt administration of justice. In fact,

Defendant has not offered any evidence whatsoever, whether in support of his


                                            7
       Case 2:19-cr-00051-KS-MTP Document 99 Filed 04/23/20 Page 8 of 8




original motion or the current one. Nor has he cited any law in support of his request

that the Court give him a jury pool drawn from two of this District’s four divisions,

rather than the entire District or a single division.

      The Court denies Defendant’s Motion for Reconsideration [94]. Defendant’s

trial will be held at the United States Courthouse in Gulfport, Mississippi, with a

Southern Division jury.

      SO ORDERED AND ADJUDGED this 23rd day of April, 2020.

                                               /s/  Keith Starrett
                                               KEITH STARRETT
                                               UNITED STATES DISTRICT JUDGE




                                           8
